DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2005/0116432 to Borrmann in view of patent application no. 2020/0269896 to Kalinowski.
	Regarding claim 1, Borrmann discloses a front frame (45), lifting component (12), rear frame (11), side-shifting driving component (67), fork bodies (18 and 19) and a load bearing wheel assembly (16).

	Kalinowski disclose it is known to have a drive wheel (not numbered, but shown in fig. 2), fork-distance adjusting device (15) and transmission device (26) in an adjustable span tine pallet jack.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Borrmann with the teachings of Kalinowski by adding the fork-distance adjusting device and substituting the fork bodies with the transmission device with a reasonable expectation of success for the purpose of providing an efficient means to adjust the spacing between tines to lift multiple size pallets as stated in Kalinowski in paragraph 1.  
	Regarding claim 8, Borrmann in view of Kalinowski discloses the claimed invention except for the auxiliary support wheel
Kalinowski discloses an auxiliary support wheel (not numbered, but shown in fig. 2; Note: the two smaller wheels next to the big middle wheel is the auxiliary support wheel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have further modified Borrmann with the teachings of Kalinowski by adding the auxiliary support wheel with a reasonable expectation of success for the purpose of providing an efficient means of adding more steering control of the device. 

Allowable Subject Matter
Claims 2-7 and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.